            Case 6:20-cv-00472-ADA Document 1 Filed 06/02/20 Page 1 of 28




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


 SITO MOBILE R&D IP, LLC and
 SITO MOBILE, LTD.,

                              Plaintiffs,
                                                         Case No. 6:20-cv-00472
                  v.
                                                          Jury Trial Demanded

 HULU, LLC,

                             Defendant.



                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiffs SITO Mobile R&D IP, LLC and SITO Mobile, Ltd. (collectively “SITO”),

by and through its undersigned counsel, files this Complaint against Hulu, LLC

(“Hulu”) for patent infringement of United States Patent Nos. 8,825,887; 9,026,673;

9,135,635; 9,135,636; 9,591,360; 10,009,637 and 10,171,846 (collectively, the “patents-in-

suit”) and alleges as follows:

                                 NATURE OF THE ACTION

       1.       This is an action for patent infringement arising under the patent laws of

the United States, 35 U.S.C. §§ 1 et seq.
            Case 6:20-cv-00472-ADA Document 1 Filed 06/02/20 Page 2 of 28




                                       THE PARTIES

       2.       Plaintiff SITO Mobile R&D IP, LLC is a limited liability company

organized and existing under the laws of the State of Delaware with its principal place

of business located at 100 Town Square Place, Suite 204, Jersey City, New Jersey 07310.

       3.       Plaintiff SITO Mobile, Ltd. is a company organized and existing under the

laws of the State of Delaware with its principal place of business located at 100 Town

Square Place, Suite 204, Jersey City, New Jersey 07310.

       4.       On information and belief, Defendant Hulu, LLC is a limited liability

company organized and existing under the laws of the State of Delaware with a place of

business located at 2500 Broadway, 2nd Floor, Santa Monica, California 90404. Hulu

may be served with process through its registered agent for service in Texas:

Corporation Service Company d/b/a CSC-Lawyers Incorporating Service Company,

211 E. 7th Street, Suite 620, Austin, TX 78701.

       5.       On information and belief, since at least March 2010, Hulu has been

registered to do business in the State of Texas under Texas SOS File Number

0801245286.

                                 JURISDICTION AND VENUE

       6.       This Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. §§ 1331 and 1338(a) because this action arises under the patent laws of the United

States, 35 U.S.C. §§ 1 et seq.

       7.       Hulu is subject to this Court’s personal jurisdiction in accordance with

due process and/or the Texas Long Arm Statute because, in part, Hulu “[r]ecruits Texas


                                              2
            Case 6:20-cv-00472-ADA Document 1 Filed 06/02/20 Page 3 of 28




residents, directly or through an intermediary located in this state, for employment

inside or outside this state.” See Tex. Civ. Prac. & Rem. Code § 17.042.

       8.       This Court has personal jurisdiction over Hulu because Hulu (directly

and/or through its subsidiaries, affiliates, or intermediaries) has committed and

continues to commit acts of infringement in this judicial district in violation of at least

35 U.S.C. § 271(a).

       9.       This Court also has personal jurisdiction over Hulu because Hulu has

sufficient minimum contacts with this forum as a result of business conducted within

the State of Texas and this judicial district. In particular, this Court has personal

jurisdiction over Hulu because, inter alia, Hulu, on information and belief: (1) has

substantial, continuous, and systematic contacts with this State and this judicial district;

(2) owns, manages, and/or operates facilities in this State and this judicial district; (3)

enjoys substantial income from its operations and sales in this State and this judicial

district; (4) employs Texas residents in this State and this judicial district; and (5) solicits

business and markets products, systems and/or services in this State and this judicial

district including, without limitation, related to the accused instrumentalities.

       10.      Hulu has purposefully availed itself of the privileges of conducting

business within this judicial district, has established sufficient minimum contacts with

this judicial district such that it should reasonably and fairly anticipate being hauled

into court in this judicial district, has purposefully directed activities at residents of this




                                               3
          Case 6:20-cv-00472-ADA Document 1 Filed 06/02/20 Page 4 of 28




judicial district, and at least a portion of the patent infringement claims alleged in this

Complaint arise out of or are related to one or more of the foregoing activities.

       11.     Venue is proper in this judicial district pursuant to 28 U.S.C. § § 1391(b)-

(d) and/or 1400(b). Hulu is registered to do business in the State of Texas, maintains a

regular and established place of business within this judicial district, and has committed

acts of infringement in this judicial district.

       12.     On information and belief, Hulu maintains a significant physical presence

in this judicial district.

       13.     On information and belief, Hulu operates its Viewer Experience

Operations headquarters at 4511 Horizon Hill Blvd #300, San Antonio, Texas 78229.

       14.     Hulu describes its operations in San Antonio in a press release dated April

13, 2017: “The Viewer Experience team at Hulu ensures that each customer gets the

most out of their Hulu experience. All customer-focused functions will live in this new

Viewer Experience Operations headquarters in San Antonio, including customer

support operations and service & network operations in support of Hulu’s technology

platform. The new operations headquarters will allow Hulu viewers and potential

subscribers to interact with friendly service representatives through phone, email,

virtual chat and social platforms at all times, resulting in an overall superior customer

service experience and faster responses. Customers will be able to receive more than

just support for their issue, the new operations headquarters will allow viewer

experience representatives to conduct outbound customer communication and account




                                                  4
          Case 6:20-cv-00472-ADA Document 1 Filed 06/02/20 Page 5 of 28




analysis.”1 On information and belief, Hulu employs hundreds of people in its San

Antonio office.2

        15.    Hulu lists job openings on its website for positions in this judicial district.




    https://careers.hulu.com/location/texas-jobs/27593/6252001-4736286/3




1Hulu to Open New Viewer Experience Headquarters in San Antonio, Texas, HULU PRESS
RELEASE, https://press.hulu.com/news/2017/04/13/hulu-to-open-new-viewer-
experience-headquarters-in-san-antonio-texas/.
2Todd Spangler, Hulu to Open 500-Employee San Antonio Customer Service Center,
VARIETY (Apr. 13, 2017), https://variety.com/2017/digital/news/hulu-san-antonio-
customer-service-500-employees-1202029869/.


                                               5
           Case 6:20-cv-00472-ADA Document 1 Filed 06/02/20 Page 6 of 28




                        HULU’S VIDEO STREAMING SERVICE

         16.   Hulu offers a subscription-based streaming service that provides on-

demand and live video programming over the Internet. 3 On information and belief,

Hulu currently has over 30 million subscribers. 4

         17.   Hulu “aggregates acquired television and film entertainment content and

original content produced by Hulu and distributes it digitally to internet-connected

devices.”5 In 2017, Hulu launched a live streaming service, which “streams live news,

entertainment and sports from 21st Century Fox, The Walt Disney Company,

NBCUniversal, CBS Corporation, The CW, Turner Networks, A+E Networks and

Discovery Networks.”6

         18.   Hulu subscribers can access Hulu’s services through, for example, a

computer, smart phone, tablet, smart TV, DVD player, game console, and/or streaming

player (e.g., Roku Express, Roku Premium, Roku Streaming Stick, Amazon Fire TV




3   About Hulu, HULU PRESS, https://press.hulu.com/corporate/.
4Cynthia Littleton, Disney Plus Reaches 28.6 Million Subscribers, Hulu Hits 30.4 Million,
VARIETY (Feb. 4, 2020), https://variety.com/2020/tv/news/disney-plus-reaches-26-5-
million-subscribers-1203492187/.
5The Walt Disney Company, Inc. 2017 10-K, available at
https://www.sec.gov/Archives/edgar/data/1001039/000100103919000070/fy2018_q4
x10ka.htm.
6   About Hulu, HULU PRESS, https://press.hulu.com/corporate/.


                                             6
         Case 6:20-cv-00472-ADA Document 1 Filed 06/02/20 Page 7 of 28




Stick). Hulu subscribers can download Hulu apps to their mobile devices from Google

Play and Apple’s App Store.7

       19.    Hulu offers a variety of subscription plans, including: (1) $5.99/month

with limited advertisements, (2) $11.99/month with no advertisements, (3)

$12.99/month for Hulu, Disney+, and ESPN+ with limited advertisements, and (4)

$54.99/month for Hulu + Live TV. For an additional fee, subscribers can also add HBO,

Showtime, Cinemax and/or Starz to their plans. 8

       20.    Hulu streams videos using a network(s) of servers (“Hulu Streaming

Platform”). On information and belief, the Hulu Streaming Platform uses Dynamic

Adaptive Streaming over HTTP (MPEG-DASH) and/or HTTP Live Streaming (HLS)

protocols to stream video content.9 MPEG-DASH and HLS are HTTP-based adaptive

bitrate streaming techniques that enable high quality streaming of media content over

the Internet from web servers. The operation of MPEG-DASH and HLS are described in

standards documents.10




7https://play.google.com/store/apps/details?id=com.hulu.plus&hl=en_US;
https://apps.apple.com/us/app/hulu-stream-tv-shows-movies/id376510438.
8https://www.hulu.com/welcome?orig_referrer=https%3A%2F%2Fwww.google.%20c

om%2F.
9 See, e.g., Allison Deal, The Challenges of Live Linear Video Ingest – Part One: Live Versus
On-Demand System Requirements, MEDIUM (Sept. 24, 2018), https://medium.com/hulu-
tech-blog/the-challenges-of-live-linear-video-ingest-part-one-live-versus-on-demand-
system-requirements-89238f3af4f6.
10The MPEG-DASH standard is available at https://www.iso.org/ics/35.040.40/x/. A
copy of the HLS standard is attached hereto as Exhibit 1.


                                              7
         Case 6:20-cv-00472-ADA Document 1 Filed 06/02/20 Page 8 of 28




       21.    With MPEG-DASH and HLS, a video may be broken up into thousands of

small HTTP-based file segments. Each segment contains a short interval of playback

time of the video. The segments are encoded at a variety of different bit rates (speeds).

After a subscriber selects a video to stream, the media player on the subscriber device is

provided with a file that informs the player, amongst other things, how to obtain the

segments sequentially and how to handle ad breaks (if any). As the video is playing, the

subscriber device determines the bit rate that it can handle and requests a segment(s)

encoded at that bit rate. The player plays the segments in sequential order and

continuously requests segments until the player has received all of the segments that

make up the video.

                                THE PATENTS-IN-SUIT

                            United States Patent No. 8,825,887

       22.    On September 2, 2014, the United States Patent and Trademark Office

(“USPTO”) duly and legally issued United States Patent No. 8,825,887 (“the ’887

patent”) entitled “System and Method for Routing Media” to inventor Charles A.

Jennings et al.

       23.    The ’887 patent is presumed valid under 35 U.S.C. § 282.

       24.    SITO owns all rights, title, and interest in the ‘887 patent.

                            United States Patent No. 9,026,673

       25.    On May 5, 2015, the USPTO duly and legally issued United States Patent

No. 9,026,673 (“the ’673 patent”) entitled “System and Method for Routing Media” to

inventor Charles A. Jennings et al.


                                              8
        Case 6:20-cv-00472-ADA Document 1 Filed 06/02/20 Page 9 of 28




      26.    The ’673 patent is presumed valid under 35 U.S.C. § 282.

      27.    SITO owns all rights, title and interest in the ’673 patent.

                           United States Patent No. 9,135,635

      28.    On September 15, 2015, the USPTO duly and legally issued United States

Patent No. 9,135,635 (“the ’635 patent”) entitled “System and Method for Routing

Media” to inventor Charles A. Jennings et al.

      29.    The ’635 patent is presumed valid under 35 U.S.C. § 282.

      30.    SITO owns all rights, title and interest in the ’635 patent.

                           United States Patent No. 9,135,636

      31.    On September 15, 2015, the USPTO duly and legally issued United States

Patent No. 9,135,636 (“the ’636 patent”) entitled “System and Method for Routing

Media” to inventor Charles A. Jennings et al.

      32.    The ’636 patent is presumed valid under 35 U.S.C. § 282.

      33.    SITO owns all rights, title and interest in the ’636 patent.

                           United States Patent No. 9,591,360

      34.    On March 7, 2017, the USPTO duly and legally issued United States Patent

No. 9,591,360 (“the ’360 patent”) entitled “System and Method for Routing Media” to

inventor Charles A. Jennings et al.

      35.    The ’360 patent is presumed valid under 35 U.S.C. § 282.

      36.    SITO owns all rights, title and interest in the ’360 patent.




                                             9
        Case 6:20-cv-00472-ADA Document 1 Filed 06/02/20 Page 10 of 28




                          United States Patent No. 10,009,637

      37.    On June 26, 2018, the USPTO duly and legally issued United States Patent

No. 10,009,637 (“the ’637 patent”) entitled “System and Method for Routing Media” to

inventor Charles A. Jennings et al.

      38.    The ’637 patent is presumed valid under 35 U.S.C. § 282.

      39.    SITO owns all rights, title and interest in the ’637 patent.

                          United States Patent No. 10,171,846

      40.    On January 1, 2019, the USPTO duly and legally issued United States

Patent No. 10,171,846 (“the ’846 patent”) entitled “System and Method for Routing

Media” to inventor Charles A. Jennings et al.

      41.    The ’846 patent is presumed valid under 35 U.S.C. § 282.

      42.    SITO owns all rights, title and interest in the ‘846 patent.

                                 CLAIMS FOR RELIEF

             Count I – Infringement of United States Patent No. 8,825,887

      43.    SITO repeats, re-alleges, and incorporates by reference, as if fully set forth

herein, the preceding paragraphs of this Complaint.

      44.    Hulu directly infringes (literally and/or under the doctrine of equivalents)

the ‘887 patent by using the method covered by at least claim 98 of the ’887 patent.

      45.    The Hulu system that infringes one or more claims of the ’887 patent

includes, but is not limited to, the Hulu Streaming Platform, and any other Hulu

network, system, device, and/or service that practices a media streaming management

method as claimed in the ’887 patent.


                                            10
        Case 6:20-cv-00472-ADA Document 1 Filed 06/02/20 Page 11 of 28




       46.    The Hulu Streaming Platform performs a media streaming management

method. The Hulu Streaming Platform receives, via a communication network (e.g., the

Internet) by at least one computing device (e.g., server(s)), a request (e.g., GET request)

from a communication device (e.g., client device such as a personal computer, mobile

device, and/or television) to receive streamed media (e.g., television program or

movie). The communication device is capable of executing instructions (e.g., contained

within a Media Presentation Description (MPD)) received from the at least one

computing device to obtain at least one portion of the requested media (e.g., video

segment(s)) using at least one resource (e.g., streaming server(s)) other than the at least

one computing device.




                                             11
        Case 6:20-cv-00472-ADA Document 1 Filed 06/02/20 Page 12 of 28




      47.    On information and belief, the requested media is associated with at least

one revenue sharing rule requiring sharing of at least a percentage of revenue generated

by streaming the at least one portion of the requested media.




 https://research-doc.credit-suisse.com/docView?language=ENG&format=PDF
 &source_id= csplusresearchcp&document_id=1056379541&serialid=Xk%2B8tZAs
 GS01Punjbs0MtPdgg%2Bumc9rCDz4XSp2nSaI%3




                                           12
        Case 6:20-cv-00472-ADA Document 1 Filed 06/02/20 Page 13 of 28




 https://www.cleverism.com/company/hulu/;             see   also   https://global-internet-
 tv.com/united-states-hulu/



       48.    In response to receiving the request for media to be streamed to the

communication device, and based on one or more capabilities (e.g., type of client device

(e.g., PC), operating system, browser and/or media player) of the communication

device and at least one characteristic (e.g., user ID) associated with a user of the

communication, the at least one computing device generates and transmits to the

communication device, over the communication network, a communication (e.g., MPD).

       49.    The communication (e.g., MPD) includes: (i) at least one identification (e.g.,

segment information/segment file name) of the at least one portion of the requested

media, (ii) at least one identification (e.g., host name) of the at least one resource (e.g.,

streaming server(s)) other than the at least one computing device available to facilitate

streaming of the at least one portion of the requested media, and (iii) one or more


                                             13
        Case 6:20-cv-00472-ADA Document 1 Filed 06/02/20 Page 14 of 28




instructions as to how the at least one portion of the requested media is to be streamed to

the communication device.

       50.    On information and belief, the Hulu Streaming Platform produces at least

one settlement record reflecting a sharing of the percentage of revenue generated by

streaming the at least the portion of the requested media.

       51.    SITO has been damaged by the direct infringement of Hulu, and is suffering

and will continue to suffer irreparable harm and damages as a result of this infringement.

             Count II – Infringement of United States Patent No. 9,026,673

       52.    SITO repeats, re-alleges, and incorporates by reference, as if fully set forth

herein, the preceding paragraphs of this Complaint.

       53.    Hulu directly infringes (literally and/or under the doctrine of equivalents)

the ‘673 patent by using the method covered by at least claim 1 of the ’673 patent.

       54.    The Hulu system that infringes one or more claims of the ’673 patent

includes, but is not limited to, the Hulu Streaming Platform, and any other Hulu

network, system, device, and/or service that practices a media streaming method as

claimed in the ’673 patent.

       55.    The Hulu Streaming Platform performs a method of streaming video. The

Hulu Streaming Platform receives, by at least one computing device (e.g., server(s)) via

a communication network (e.g., the Internet), a request (e.g., GET request) for media

(e.g., television program or movie) from at least one communication device (e.g., client

device such as a personal computer, mobile device, and/or television) capable of using




                                            14
        Case 6:20-cv-00472-ADA Document 1 Filed 06/02/20 Page 15 of 28




instructions (e.g., contained within an MPD) received from the at least one computing

device to obtain at least one portion of the requested media using at least one resource

(e.g., streaming server(s)) other than the at least one computing device.

       56.    The Hulu Streaming Platform determines, by the at least one computing

device (e.g., server(s)), whether the at least one portion of the requested media (e.g.,

video segment(s)) is available for streaming in accordance with at least one program

comprising at least one media selector (e.g., rules/instructions) defining how to select at

least one other media (e.g., advertisement).

       57.    On information and belief, the Hulu Streaming Platform includes a media

selector for an advertisement in an MPD. A server in the Hulu Streaming Platform

determines the at least one other media based on the at least one media selector.

       58.    The Hulu Streaming Platform generates, by the at least one computing

device and based on one or more capabilities (e.g., type of device (e.g., PC), operating

system, browser and/or media player) of the communication device, at least one play

script (e.g., at least one MPD).

       59.    The MPD includes: (i) an identification (e.g., segment

information/segment file name) of the at least one portion of the requested media, (ii)

an identification (e.g., identification of one or more ad breaks between video segments)

of the at least one other media (e.g., advertisement), (iii) a reservation identification

(e.g., authentication token) associated with the request for media, (iv) at least one

universal resource locator (URL) associated with at least one of the identification of the




                                               15
        Case 6:20-cv-00472-ADA Document 1 Filed 06/02/20 Page 16 of 28




at least one portion of the requested media and the identification of the at least one

other media, the at least one URL including at least one identification (e.g., host name)

of at least one resource (e.g., streaming server(s)) other than the at least one computing

device available to facilitate streaming of at least one of the at least one portion of the

requested media and the at least one other media, and (v) one or more instructions for

use by the communication device together with the at least one URL and the reservation

identification to enable the at least one communication device to obtain the at least one

portion of the requested media and the at least one other media.

       60.    The Hulu Streaming Platform transmits, by the at least one computing

device to the communication device, the at least one play script to enable the

communication device to obtain the at least one portion of the requested media and the

at least one other media via the communication network using the at least one resource

other than the at least one computing device.

       61.    SITO has been damaged by the direct infringement of Hulu, and is

suffering and will continue to suffer irreparable harm and damages as a result of this

infringement.

             Count III – Infringement of United States Patent No. 9,135,635

       62.    SITO repeats, re-alleges, and incorporates by reference, as if fully set forth

herein, the preceding paragraphs of this Complaint.

       63.    Hulu directly infringes (literally and/or under the doctrine of equivalents)

the ’635 patent by using the method covered by at least claim 1 of the ’635 patent.




                                              16
        Case 6:20-cv-00472-ADA Document 1 Filed 06/02/20 Page 17 of 28




       64.    The Hulu system that infringes one or more claims of the ‘635 patent

includes, but is not limited to, the Hulu Streaming Platform, and any other Hulu

network, system, device, and/or service that practices a media streaming method as

claimed in the ’635 patent.

       65.    The Hulu Streaming Platform performs a method of streaming media. The

Hulu Streaming Platform receives, by at least one computing device (e.g., server(s)) via

a communication network (e.g., the Internet), a request (e.g., GET request) for media

(e.g., television program or movie) from a communication device (e.g., client device

such as a personal computer, mobile device, and/or television). The at least one

computing device comprises a combination of hardware and software.

       66.    The Hulu Streaming Platform determines, by the at least one computing

device, at least one portion of the requested media (e.g., video segment(s)) to be

streamed to the communication device.

       67.    The Hulu Streaming Platform transmits, by the at least one computing

device for reception by the communication device, at least one play script (e.g., MPD)

including: (i) at least one identification (e.g., segment information/segment file name)

of the at least one portion of the requested media, (ii) an indication (e.g., identification

of one or more ad breaks between video segments) that an advertising media clip is to

be streamed to the communication device, (iii) at least one universal resource locator

(URL) associated with the identification of the at least one portion of the requested

media, the at least one URL including at least one identification (e.g., host name) of at




                                              17
        Case 6:20-cv-00472-ADA Document 1 Filed 06/02/20 Page 18 of 28




least one resource (e.g., streaming server(s)) other than the at least one computing

device to facilitate streaming of the at least one portion of the requested media, and (iv)

one or more instructions for use by the communication device together with the at least

one URL to cause the at least one portion of the requested media to be streamed to the

communication device.

       68.    SITO has been damaged by the direct infringement of Hulu, and is

suffering and will continue to suffer irreparable harm and damages as a result of this

infringement.

             Count IV – Infringement of United States Patent No. 9,135,636

       69.    SITO repeats, re-alleges, and incorporates by reference, as if fully set forth

herein, the preceding paragraphs of this Complaint.

       70.    Hulu directly infringes (literally and/or under the doctrine of equivalents)

the ‘636 patent by using the method covered by at least claim 1 of the ’636 patent.

       71.    The Hulu system that infringes one or more claims of the ’636 patent

includes, but is not limited to, the Hulu Streaming Platform, and any other Hulu

network, system, device, and/or service that practices a media streaming method as

claimed in the ’636 patent.

       72.    The Hulu Streaming Platform performs a method of streaming media. The

Hulu Streaming Platform receives, by at least one computing device (e.g., server(s)) via

a communication network (e.g., the Internet), a request (e.g., GET request) for media

(e.g., television program or movie) from a communication device (e.g., client device




                                             18
        Case 6:20-cv-00472-ADA Document 1 Filed 06/02/20 Page 19 of 28




such as a personal computer, mobile device, and/or television), capable of using

instructions (e.g., contained within an MPD) received from the at least one computing

device to obtain at least one portion of the requested media (e.g., video segment(s))

using at least one resource (e.g., streaming server(s)) other than the at least one

computing device.

       73.    The Hulu Streaming Platform generates, by the at least one computing

device, at least one play script (e.g., MPD) including: (i) at least one identification (e.g.,

segment information/segment file name) of the at least one portion of the requested

media, (ii) a reservation identification (e.g., authentication token) associated with the

request for media, (iii) at least one universal resource locator (URL) associated with the

at least one identification of the at least one portion of the requested media, the at least

one URL including at least one identification (e.g., host name) of the at least one

resource (e.g., streaming server(s)) other than the at least one computing device

available to facilitate streaming of at least one of the at least one portion of the

requested media, and (iv) one or more instructions for use by the communication device

together with the at least one URL and the reservation identification to enable the

communication device to obtain the at least one portion of the requested media.

       74.    The Hulu Streaming Platform transmits, by the at least one computing

device to the communication device, the at least one play script to enable the

communication device to obtain the at least one portion of the requested media via the




                                              19
        Case 6:20-cv-00472-ADA Document 1 Filed 06/02/20 Page 20 of 28




communication network using the at least one resource other than the at least one

computing device.

       75.    SITO has been damaged by the direct infringement of Hulu, and is

suffering and will continue to suffer irreparable harm and damages as a result of this

infringement.

             Count V – Infringement of United States Patent No. 9,591,360

       76.    SITO repeats, re-alleges, and incorporates by reference, as if fully set forth

herein, the preceding paragraphs of this Complaint.

       77.    Hulu directly infringes (literally and/or under the doctrine of equivalents)

the ‘360 patent by using the method covered by at least claim 15 of the ’360 patent.

       78.    The Hulu system that infringes one or more claims of the ’360 patent

includes, but is not limited to, the Hulu Streaming Platform, and any other Hulu

network, system, device, and/or service that practices a method for streaming media

content as claimed in the ’360 patent.

       79.    The Hulu Streaming Platform uses an apparatus (e.g., network of servers)

to perform a method for streaming media. The apparatus has a process, memory, and a

packet-based network interface. (e.g., connection to the Internet).

       80.    The Hulu Streaming Platform receives from a client device (e.g., personal

computer, mobile device, and/or television) via a packet-based telecommunication

network (e.g., the Internet) signaling (e.g., GET request) to have video content (e.g.,

television program or movie) streamed to the client device.




                                             20
        Case 6:20-cv-00472-ADA Document 1 Filed 06/02/20 Page 21 of 28




       81.    In response to the received signaling, a server generates an identifier (e.g.,

session ID) uniquely associated with the client device and a viewing session for the

video content.

       82.    In response to the received signaling, a server transmits to the client

device, via the packet-based telecommunication network and in one or more files (e.g.,

MPD(s)), each of the one or more files being in a format compatible with a media player

on the client device, (i) an indication (e.g., segment information and/or segment file

name) of one or more segments of the video content, (ii) a URL including an

identification (e.g., host name) of one or more resources (e.g., streaming server(s)) of a

content distribution network (e.g., content delivery network (CDN)) available to

facilitate streaming of the one or more segments to the client device, (iii) information

(e.g., segment information/segment file name, title identifier of the segment, and/or

authentication token for the segment) instructing the client device how to communicate

with the one or more resources of the content distribution network to cause the

plurality of segments to be streamed to the client device by the content distribution

network, (iv) information (e.g., host name associated with an advertising server)

instructing the client device how to communicate with an advertising server to cause

one or more advertisements to be streamed from the advertising server to the client

device in sequence with the streaming of the plurality of segments to the client device

by the content distribution network, and (v) the identifier (e.g., session ID).




                                             21
        Case 6:20-cv-00472-ADA Document 1 Filed 06/02/20 Page 22 of 28




       83.    SITO has been damaged by the direct infringement of Hulu, and is

suffering and will continue to suffer irreparable harm and damages as a result of this

infringement.

             Count VI – Infringement of United States Patent No. 10,009,637

       84.    SITO repeats, re-alleges, and incorporates by reference, as if fully set forth

herein, the preceding paragraphs of this Complaint.

       85.    Hulu directly infringes (literally and/or under the doctrine of equivalents)

the ‘637 patent by using the method covered by at least claim 1 of the ’637 patent.

       86.    The Hulu system that infringes one or more claims of the ’637 patent

includes, but is not limited to, the Hulu Streaming Platform, and any other Hulu

network, system, device, and/or service that practices a method for managing

streaming of video content as claimed in the ’637 patent.

       87.    The Hulu Streaming Platform performs a method for managing streaming

of video content (e.g., television program or movie) to a client device (e.g., personal

computer, mobile device, and/or television). The Hulu Streaming Platform provides

the video content to a content distribution network (e.g., content delivery network

(CDN)) for storage in a plurality of geographically separated resources (e.g., streaming

servers located throughout the United States) of the content distribution network.

       88.    A server(s) receives, from the client device via a packet-based

telecommunication network (e.g., the Internet), signaling (e.g., GET request) to have the

stored video content streamed to the client device.




                                             22
        Case 6:20-cv-00472-ADA Document 1 Filed 06/02/20 Page 23 of 28




       89.    In response to the received signaling, a server transmits one or more files

(e.g., MPD(s)) to the client device via the packet-based telecommunication network,

each of the one or more files being in a format compatible with a media player on the

client device, the one or more files comprising (i) an identification (e.g., host name) of

one or more of the resources (e.g., streaming server(s)) of the content distribution

network available to facilitate streaming of one or more segments of the stored video

content to the client device, the identification being dependent at least in part on a

relationship between a geographic location of the client device and geographic locations

of the resources of the content distribution network (e.g., the host name will resolve an

IP address of a streaming server of a CDN that is geographically close to the client

device), and (ii) an identification (e.g., host name) of an advertising server, the

identification of the advertising server being dependent at least in part on a relationship

between the geographic location of the client device and a geographic location of the

advertising server (e.g., on information and belief, the host name will resolve an IP

address of an advertising server that is geographically close to the client device).

       90.    The one or more files, when processed by the client device, cause the client

device to communicate with the identified one or more resources of the content

distribution network and the advertising server to cause the one or more segments of

the stored video to be streamed to the client device by the identified one or more

resources of the content distribution network and cause one or more advertisements to

be streamed from the advertising server to the client device.




                                             23
        Case 6:20-cv-00472-ADA Document 1 Filed 06/02/20 Page 24 of 28




       91.     SITO has been damaged by the direct infringement of Hulu, and is

suffering and will continue to suffer irreparable harm and damages as a result of this

infringement.

             Count VII – Infringement of United States Patent No. 10,171,846

       92.     SITO repeats, re-alleges, and incorporates by reference, as if fully set forth

herein, the preceding paragraphs of this Complaint.

       93.     Hulu directly infringes (literally and/or under the doctrine of equivalents)

the ‘846 patent by using the method covered by at least claim 1 of the ’846 patent.

       94.     The Hulu system that infringes one or more claims of the ’846 patent

includes, but is not limited to, the Hulu Streaming Platform, and any other Hulu

network, system, device, and/or service that practices a method for managing

streaming of video content as claimed in the ’846 patent.

       95.     The Hulu Streaming Platform performs a method for managing streaming

of video content (e.g., television program or movie) to a client device (e.g., personal

computer, mobile device, and/or television). The Hulu Streaming Platform provides

the video content to a content distribution network (e.g., content delivery network

(CDN)) for storage in a plurality of geographically separated resources (e.g., streaming

servers located throughout the United States) of the content distribution network.




                                              24
        Case 6:20-cv-00472-ADA Document 1 Filed 06/02/20 Page 25 of 28




       96.       The Hulu Streaming Platform dynamically selects one or more

advertisement media clips (e.g., targeted advertisement(s)) based on statistical

information (e.g., user interest/behavior, demographics) associated with a user of the

client device.




 https://advertising.hulu.com/ad-solutions/buying-solutions/



       97.       A server receives, from the client device (e.g., personal computer, mobile

device, and/or television) via a packet-based telecommunication network (e.g., the

Internet), signaling (e.g., GET request) to have the stored video content streamed to the

client device.

       98.       In response to the received signaling, a server transmits to the client

device, via the packet-based telecommunication network and in one or more files (e.g.,

MPD(s)) having a format compatible with a media player on the client device, (i) an

identification (e.g., host name) of one or more of the resources (e.g., streaming server(s))


                                               25
          Case 6:20-cv-00472-ADA Document 1 Filed 06/02/20 Page 26 of 28




of the content distribution network available to facilitate streaming of one or more

segments of the stored video content to the client device, the identification being

dependent at least in part on a relationship between a geographic location of the client

device and geographic locations of the resources of the content distribution network

(e.g., the host name will resolve an IP address of a streaming server of a CDN that is

geographically close to the client device), and (ii) an identification (e.g., host name) of

an advertising server, the identification of the advertising server being dependent at

least in part on a relationship between the geographic location of the client device and a

geographic location of the advertising server (e.g., on information and belief, the host

name will resolve an IP address of an advertising server that is geographically close to

the client device).

       99.    The one or more files, when processed by the client device, cause the client

device to communicate with the identified one or more resources of the content

distribution network and the advertising server to cause the one or more segments of

the stored video to be streamed to the client device by the identified one or more

resources of the content distribution network and cause the one or more selected

advertisement media clips to be streamed from the advertising server to the client

device.

       100.   SITO has been damaged by the direct infringement of Hulu, and is suffering

and will continue to suffer irreparable harm and damages as a result of this infringement.




                                             26
         Case 6:20-cv-00472-ADA Document 1 Filed 06/02/20 Page 27 of 28




                                     JURY DEMANDED

       101.    Pursuant to Federal Rule of Civil Procedure 38(b), SITO hereby requests a

trial by jury on all issues so triable.

                                    PRAYER FOR RELIEF

       SITO respectfully requests this Court to enter judgment in SITO’s favor and

against Hulu as follows:

       a.      finding that Hulu directly infringes one or more claims of each of the

               patents-in-suit;

       b.      awarding SITO damages under 35 U.S.C. § 284, or otherwise permitted by

               law, including supplemental damages for any continued post-verdict

               infringement;

       c.      awarding SITO pre-judgment and post-judgment interest on the damages

               award and costs;

       d.      awarding cost of this action (including all disbursements) and attorney

               fees pursuant to 35 U.S.C. § 285, or as otherwise permitted by the law;

               and

       e.      awarding such other costs and further relief that the Court determines to

               be just and equitable.




                                            27
       Case 6:20-cv-00472-ADA Document 1 Filed 06/02/20 Page 28 of 28




Dated: June 2, 2020                Respectfully submitted,


                                   /s/Raymond W. Mort, III
                                   Raymond W. Mort, III
                                   Texas State Bar No. 00791308
                                   raymort@austinlaw.com

                                   THE MORT LAW FIRM, PLLC
                                   100 Congress Avenue, Suite 2000
                                   Austin, Texas 78701
                                   Tel/Fax: 512-865-7950

                                   Of Counsel:
                                   Ronald M. Daignault (pro hac vice to be filed)
                                   Chandran B. Iyer (pro hac vice to be filed)
                                   Jason S. Charkow (pro hac vice to be filed)
                                   rdaignault@goldbergsegalla.com
                                   ciyer@goldbergsegalla.com
                                   jcharkow@ goldbergsegalla.com
                                   GOLDBERG SEGALLA LLP
                                   711 Third Avenue, Suite 1900
                                   New York, New York 10017
                                   Telephone: (646) 292-8700

                                   Stephanie R. Mandir (pro hac vice to be filed)
                                   smandir@goldbergsegalla.com
                                   GOLDBERG SEGALLA LLP
                                   Reston Town Center
                                   11921 Freedom Drive, 5th Floor
                                   Reston, VA 20190

                                   Attorneys for SITO Mobile, Ltd. and
                                   SITO Mobile R&D IP, LLP




                                     28
